DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 December 2022 has been entered.

Accordingly, claims 1, 5-8, 12-15, and 19-21 are pending in this application. Claims 1, 8, and 15 are currently amended; Claims 2-4, 9-11, and 16-18 are cancelled; claims 19-21 are previously presented; and claims 5-7 and 12-14 are original. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 5-8, 12-15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh Huu et al. (US 2011/0191299 A1), hereinafter Huynh Huu, in view of Chakankar et al. (US 2019/0065322 A1), hereinafter Chakankar, in view of Vig et al. (US 11,126,505 B1), hereinafter Vig, and further in view of Vishlitzky et al. (US 2003/0195886 A1), hereinafter Vishlitzky. 
As to claim 1, Huynh Huu discloses a method comprising: providing a primary table storing a set of data (Fig. 4, Para. 30, FIG. 4 illustrates a system 400 showing modifications made to a base table 402, i.e. primary table, for Update and Delete data operations. There are three columns which are used to track Insert, Delete, and Update operations.); 
executing modifications to the primary table (Para. 30, FIG. 4 illustrates a system 400 showing modifications made to a base table 402 for Update and Delete data operations, i.e. executing modifications to the primary table. Para. 31, When Update and Delete operations are performed on the base table, i.e. primary table, the corresponding triggers (Delete trigger 404 and Update trigger 406) fire and copy the old data into the capture and change tracking table 304.); 

generating a system table storing delta information related to the modifications to the primary table (Para. 26, “For each partition (of multiple replicas that include a primary replica and multiple secondary replicas) in a table group 302 in the database, a change capture and tracking table 304 (e.g., the table 118 of FIG.1) is created, i.e. generating a system table storing delta information, where a change capture and tracking table represents the system table. This table 304 (also referred to as an incremental change table or "delta" table) stores row values from the original table group 302 when certain changes are made to the original table group 302, where table 304 in Fig. 4 shows the delta table such as the system table.); 
defining a retention boundary for the set of data stored in the primary table (Fig. 2, Para. 25, “The system 200 can further comprise a retention policy component 204 that facilitates the creation and application of retention policies to the incremental change data 104 and associated tracking information 114 and, a rollback component 206 for restoring state of the data 108 to a previous point in time”. Para. 55, “A retention period determines how long the data is available for recovery. This basically governs the duration for which tracking data will be kept in the data capture and tracking table. Old data in the data capture table can be lazily deleted by the system.”. Thus, a retention boundary for the set of data stored in the primary table is defined.); 
generating change data capture information including a virtual table (Fig. 4, Para. 32, There is a view 408, i.e. virtual table, on the capture and change tracking table 304. The triggers (404 and 406) refer to this view 408 as an indirection to the most recent (active) capture and change tracking table. The capture and change tracking table 304 cannot be referenced directly because its actual name changes during cleanup of old capture and change tracking tables. Para. 44, “Both the Update and Delete triggers insert the necessary backup data into an installed view. Whenever creating a new capture and change tracking table, with a new name based on its expiration date, the view is recreated to point to the new table.”, where view represents here as the virtual table. Thus, change data capture information is generated which includes a virtual table such as view since view is created to point to the table.). 
Huynh Huu does not explicitly disclose deleting data past the retention boundary in the primary table; storing, in the system table, delta information related to modifications executed past the retention boundary; a virtual table with one or more pointers to the system table for delta information related to modifications past the retention boundary and one or more pointers to the primary table for data before the retention boundary.
However, in the same field of endeavor, Chakankar discloses deleting data past the retention boundary in the primary table (Fig. 9A-B, Para. 123, a snapshot tree (file system metadata snapshot tree or file snapshot tree) may have an associated retention time policy associated with it. For example, retention time policy may indicate that a snapshot tree is to be deleted after a certain period of time (e.g., day( s ), week( s ), month(s), year(s), etc.), i.e. retention boundary. In some embodiments, a retention time policy condition is satisfied (e.g., a snapshot tree has been stored in memory for a particular amount of time) and it is determined to remove the snapshot tree from memory. In the event the particular amount of time has passed, a file system manager may determine that the snapshot tree with the particular TreeID is to be removed from memory and/or storage. Therefore, the system deletes data past the retention boundary in the primary table.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Huynh Huu such that the retention policy of Huynh Huu can be implemented in the environment of Chakankar such that the data past the retention boundary can be deleted as disclosed by Chakankar (Para. 123). One of the ordinary skills in the art would have motivated to make this modification in order to allow the storage system to free up storage space for the primary table of Huynh Huu by deleting the copy of the file system metadata snapshot tree as suggested by Chakankar (Para. 33).
Combination of Huynh Huu and Chakankar do not explicitly disclose storing, in the system table, delta information related to modifications executed past the retention boundary; a virtual table with one or more pointers to the system table for delta information related to modifications past the retention boundary and one or more pointers to the primary table for data before the retention boundary.
However, in the same field of endeavor, Vig discloses storing, in the system table, delta information related to modifications executed past the retention boundary (Fig. 10, Col. 3 line 66-67; Col. 4 line 1-3, the trigger for materialization may come sooner or later, based on changes to a configurable data retention parameter that specified the length of the data retention window. Some systems may be configured to determine whether storing the snapshots and change logs, i.e. storing delta information related to modifications executed past the retention boundary, is more efficient than storing backups generated from the snapshots and change logs, instead. The system may be configured to make a recommendation to generate backups and make the memory storing the corresponding change logs (and snapshots) available, based on the determination. Col. 19. Line 11-28, “the system may determine if it is a more efficient use of space to retain the corresponding snapshots and change logs past the expiration of the retention window or instead to create corresponding backups and no longer retain the snapshots and change logs. For instance, the system may identify a first amount of storage space associated with storing the snapshots and corresponding change logs, and identify a second amount of storage space associated with storing backups instead of the snapshots and corresponding change logs. The system may compare the first amount of storage space and the second amount of storage space to determine which is a more efficient use of resources and transmit a recommendation to store either the backups, or the snapshots and corresponding change logs. The system may, responsive to acceptance of the recommendation, cause either the backups, or the snapshots and corresponding change logs to be archived for a period of time beyond the initial time window, for example”, where retention time window indicates the retention boundary. Therefore, the system stores the snapshots and change logs such as the delta information related to modifications executed past the retention boundary.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vig into the combined method of Huynh Huu and Chakankar such that the delta information of Huynh Huu can be stored in the system table for a period of time beyond the initial time window as disclosed by Vig (Col. 19. line 25-28). One of the ordinary skills in the art would have motivated to make this modification in order to restore the partition using the delta information of Huynh Huu such as the snapshots and the durably-stored change logs of Vig (Col. 5 line 40-48).
Combination of Huynh Huu, Chakankar, and Vig do not explicitly disclose a virtual table with one or more pointers to the system table for delta information related to modifications past the retention boundary and one or more pointers to the primary table for data before the retention boundary.
However, in the same field of endeavor, Vishlitzky discloses a virtual table with one or more pointers to the system table and one or more pointers to the primary table (Fig. 5, Para. 7, a virtual storage area having a table, i.e. virtual table, of pointers, i.e. one or more pointers, that point to sections of at least two other storage areas, where the virtual storage area contains no sections of data, in response to a request for accessing data of the virtual storage area, determining which particular one of the other storage areas contain the data, and accessing the data on the particular one of the other storage areas using the table of pointers. Para. 38, Each of the entries 106-108 of the table 102, i.e. virtual table, correspond to another table that contains information for each of the logical devices. Thus, the table 102 in Fig. 5, such as the virtual table includes plurality of entries such as the one or more pointers that point to the different tables based on the individual entry of the table 102. As such, the virtual table includes one or more pointers that points to the system table and one or more pointers that points to the primary table.).  

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vishlitzky into the combined method of Huynh Huu, Chakankar, and Vig such that the virtual table such as the view of Huynh Huu can be used in the environment of Vishlitzky such that plurality of pointers of Vishlitzly can be used to point to the different tables of Huynh Huu such as the primary table and the system table as disclosed by Vishlitzky (Para. 7). Thus, as combined, rendering obvious “a virtual table with one or more pointers to the system table for delta information related to modifications past the retention boundary and one or more pointers to the primary table for data before the retention boundary” as claimed. One of the ordinary skills in the art would have motivated to make this modification in order to point to track different tables such as the primary table and the system table of Huynh Huu that contains information for each of the logical devices by using each of the entries of the table such as the pointers of Vishlitzky (Para. 38).


As to claim 8, Huynh Huu discloses a system comprising: at least one hardware processor; and at least one memory storing instructions that, when executed by the at least one hardware processor (Para. 63), cause the at least one hardware processor to perform operations comprising: providing a primary table storing a set of data (Fig. 4, Para. 30, FIG. 4 illustrates a system 400 showing modifications made to a base table 402, i.e. primary table, for Update and Delete data operations. There are three columns which are used to track Insert, Delete, and Update operations.); 
executing modifications to the primary table (Para. 30, FIG. 4 illustrates a system 400 showing modifications made to a base table 402 for Update and Delete data operations, i.e. executing modifications to the primary table. Para. 31, When Update and Delete operations are performed on the base table, i.e. primary table, the corresponding triggers (Delete trigger 404 and Update trigger 406) fire and copy the old data into the capture and change tracking table 304.); generating a system table storing delta information related to the modifications to the primary table (Para. 26, “For each partition (of multiple replicas that include a primary replica and multiple secondary replicas) in a table group 302 in the database, a change capture and tracking table 304 (e.g., the table 118 of FIG.1) is created, i.e. generating a system table storing delta information, where a change capture and tracking table represents the system table. This table 304 (also referred to as an incremental change table or "delta" table) stores row values from the original table group 302 when certain changes are made to the original table group 302, where table 304 in Fig. 4 shows the delta table such as the system table.); 
defining a retention boundary for the set of data stored in the primary table (Fig. 2, Para. 25, “The system 200 can further comprise a retention policy component 204 that facilitates the creation and application of retention policies to the incremental change data 104 and associated tracking information 114 and, a rollback component 206 for restoring state of the data 108 to a previous point in time”. Para. 55, “A retention period determines how long the data is available for recovery. This basically governs the duration for which tracking data will be kept in the data capture and tracking table. Old data in the data capture table can be lazily deleted by the system.”. Thus, a retention boundary for the set of data stored in the primary table is defined.); 
generating change data capture information including a virtual table (Fig. 4, Para. 32, There is a view 408, i.e. virtual table, on the capture and change tracking table 304. The triggers (404 and 406) refer to this view 408 as an indirection to the most recent (active) capture and change tracking table. The capture and change tracking table 304 cannot be referenced directly because its actual name changes during cleanup of old capture and change tracking tables. Para. 44, “Both the Update and Delete triggers insert the necessary backup data into an installed view. Whenever creating a new capture and change tracking table, with a new name based on its expiration date, the view is recreated to point to the new table.”, where view represents here as the virtual table. Thus, change data capture information is generated which includes a virtual table such as view since view is created to point to the table.). 

Huynh Huu does not explicitly disclose deleting data past the retention boundary in the primary table; storing, in the system table, delta information related to modifications executed past the retention boundary; a virtual table with one or more pointers to the system table for delta information related to modifications past the retention boundary and one or more pointers to the primary table for data before the retention boundary.  
However, in the same field of endeavor, Chakankar discloses deleting data past the retention boundary in the primary table (Fig. 9A-B, Para. 123, a snapshot tree (file system metadata snapshot tree or file snapshot tree) may have an associated retention time policy associated with it. For example, retention time policy may indicate that a snapshot tree is to be deleted after a certain period of time (e.g., day( s ), week( s ), month(s), year(s), etc.), i.e. retention boundary. In some embodiments, a retention time policy condition is satisfied (e.g., a snapshot tree has been stored in memory for a particular amount of time) and it is determined to remove the snapshot tree from memory. In the event the particular amount of time has passed, a file system manager may determine that the snapshot tree with the particular TreeID is to be removed from memory and/or storage. Therefore, the system deletes data past the retention boundary in the primary table.); 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Huynh Huu such that the retention policy of Huynh Huu can be implemented in the environment of Chakankar such that the data past the retention boundary can be deleted as disclosed by Chakankar (Para. 123). One of the ordinary skills in the art would have motivated to make this modification in order to allow the storage system to free up storage space for the primary table of Huynh Huu by deleting the copy of the file system metadata snapshot tree as suggested by Chakankar (Para. 33).
Combination of Huynh Huu and Chakankar do not explicitly disclose storing, in the system table, delta information related to modifications executed past the retention boundary; a virtual table with one or more pointers to the system table for delta information related to modifications past the retention boundary and one or more pointers to the primary table for data before the retention boundary.
However, in the same field of endeavor, Vig discloses storing, in the system table, delta information related to modifications executed past the retention boundary (Fig. 10, Col. 3 line 66-67; Col. 4 line 1-3, the trigger for materialization may come sooner or later, based on changes to a configurable data retention parameter that specified the length of the data retention window. Some systems may be configured to determine whether storing the snapshots and change logs, i.e. storing delta information related to modifications executed past the retention boundary, is more efficient than storing backups generated from the snapshots and change logs, instead. The system may be configured to make a recommendation to generate backups and make the memory storing the corresponding change logs (and snapshots) available, based on the determination. Col. 19. Line 11-28, “the system may determine if it is a more efficient use of space to retain the corresponding snapshots and change logs past the expiration of the retention window or instead to create corresponding backups and no longer retain the snapshots and change logs. For instance, the system may identify a first amount of storage space associated with storing the snapshots and corresponding change logs, and identify a second amount of storage space associated with storing backups instead of the snapshots and corresponding change logs. The system may compare the first amount of storage space and the second amount of storage space to determine which is a more efficient use of resources and transmit a recommendation to store either the backups, or the snapshots and corresponding change logs. The system may, responsive to acceptance of the recommendation, cause either the backups, or the snapshots and corresponding change logs to be archived for a period of time beyond the initial time window, for example”, where retention time window indicates the retention boundary. Therefore, the system stores the snapshots and change logs such as the delta information related to modifications executed past the retention boundary.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vig into the combined method of Huynh Huu and Chakankar such that the delta information of Huynh Huu can be stored in the system table for a period of time beyond the initial time window as disclosed by Vig (Col. 19. line 25-28). One of the ordinary skills in the art would have motivated to make this modification in order to restore the partition using the delta information of Huynh Huu such as the snapshots and the durably-stored change logs of Vig (Col. 5 line 40-48).
Combination of Huynh Huu, Chakankar, and Vig do not explicitly disclose a virtual table with one or more pointers to the system table for delta information related to modifications past the retention boundary and one or more pointers to the primary table for data before the retention boundary.
However, in the same field of endeavor, Vishlitzky discloses a virtual table with one or more pointers to the system table and one or more pointers to the primary table (Fig. 5, Para. 7, a virtual storage area having a table, i.e. virtual table, of pointers, i.e. one or more pointers, that point to sections of at least two other storage areas, where the virtual storage area contains no sections of data, in response to a request for accessing data of the virtual storage area, determining which particular one of the other storage areas contain the data, and accessing the data on the particular one of the other storage areas using the table of pointers. Para. 38, Each of the entries 106-108 of the table 102, i.e. virtual table, correspond to another table that contains information for each of the logical devices. Thus, the table 102 in Fig. 5, such as the virtual table includes plurality of entries such as the one or more pointers that point to the different tables based on the individual entry of the table 102. As such, the virtual table includes one or more pointers that points to the system table and one or more pointers that points to the primary table.).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vishlitzky into the combined method of Huynh Huu, Chakankar, and Vig such that the virtual table such as the view of Huynh Huu can be used in the environment of Vishlitzky such that plurality of pointers of Vishlitzly can be used to point to the different tables of Huynh Huu such as the primary table and the system table as disclosed by Vishlitzky (Para. 7). Thus, as combined, rendering obvious “a virtual table with one or more pointers to the system table for delta information related to modifications past the retention boundary and one or more pointers to the primary table for data before the retention boundary” as claimed. One of the ordinary skills in the art would have motivated to make this modification in order to point to track different tables such as the primary table and the system table of Huynh Huu that contains information for each of the logical devices by using each of the entries of the table such as the pointers of Vishlitzky (Para. 38).

As to claim 15, Huynh Huu discloses a non-transitory machine-storage medium embodying instructions that, when executed by a machine (Para. 63), cause the machine to perform operations comprising: providing a primary table storing a set of data (Fig. 4, Para. 30, FIG. 4 illustrates a system 400 showing modifications made to a base table 402, i.e. primary table, for Update and Delete data operations. There are three columns which are used to track Insert, Delete, and Update operations.); 
executing modifications to the primary table (Para. 30, FIG. 4 illustrates a system 400 showing modifications made to a base table 402 for Update and Delete data operations, i.e. executing modifications to the primary table. Para. 31, When Update and Delete operations are performed on the base table, i.e. primary table, the corresponding triggers (Delete trigger 404 and Update trigger 406) fire and copy the old data into the capture and change tracking table 304.); 
generating a system table storing delta information related to the modifications to the primary table (Para. 26, “For each partition (of multiple replicas that include a primary replica and multiple secondary replicas) in a table group 302 in the database, a change capture and tracking table 304 (e.g., the table 118 of FIG.1) is created, i.e. generating a system table storing delta information, where a change capture and tracking table represents the system table. This table 304 (also referred to as an incremental change table or "delta" table) stores row values from the original table group 302 when certain changes are made to the original table group 302, where table 304 in Fig. 4 shows the delta table such as the system table.); 
defining a retention boundary for the set of data stored in the primary table (Fig. 2, Para. 25, “The system 200 can further comprise a retention policy component 204 that facilitates the creation and application of retention policies to the incremental change data 104 and associated tracking information 114 and, a rollback component 206 for restoring state of the data 108 to a previous point in time”. Para. 55, “A retention period determines how long the data is available for recovery. This basically governs the duration for which tracking data will be kept in the data capture and tracking table. Old data in the data capture table can be lazily deleted by the system.”. Thus, a retention boundary for the set of data stored in the primary table is defined.); 
generating change data capture information including a virtual table (Fig. 4, Para. 32, There is a view 408, i.e. virtual table, on the capture and change tracking table 304. The triggers (404 and 406) refer to this view 408 as an indirection to the most recent (active) capture and change tracking table. The capture and change tracking table 304 cannot be referenced directly because its actual name changes during cleanup of old capture and change tracking tables. Para. 44, “Both the Update and Delete triggers insert the necessary backup data into an installed view. Whenever creating a new capture and change tracking table, with a new name based on its expiration date, the view is recreated to point to the new table.”, where view represents here as the virtual table. Thus, change data capture information is generated which includes a virtual table such as view since view is created to point to the table.). 
Huynh Huu does not explicitly disclose deleting data past the retention boundary in the primary table; storing, in the system table, delta information related to modifications executed past the retention boundary; a virtual table with one or more pointers to the system table for delta information related to modifications past the retention boundary and one or more pointers to the primary table for data before the retention boundary.
However, in the same field of endeavor, Chakankar discloses deleting data past the retention boundary in the primary table (Fig. 9A-B, Para. 123, a snapshot tree (file system metadata snapshot tree or file snapshot tree) may have an associated retention time policy associated with it. For example, retention time policy may indicate that a snapshot tree is to be deleted after a certain period of time (e.g., day( s ), week( s ), month(s), year(s), etc.), i.e. retention boundary. In some embodiments, a retention time policy condition is satisfied (e.g., a snapshot tree has been stored in memory for a particular amount of time) and it is determined to remove the snapshot tree from memory. In the event the particular amount of time has passed, a file system manager may determine that the snapshot tree with the particular TreeID is to be removed from memory and/or storage. Therefore, the system deletes data past the retention boundary in the primary table.).

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Huynh Huu such that the retention policy of Huynh Huu can be implemented in the environment of Chakankar such that the data past the retention boundary can be deleted as disclosed by Chakankar (Para. 123). One of the ordinary skills in the art would have motivated to make this modification in order to allow the storage system to free up storage space for the primary table of Huynh Huu by deleting the copy of the file system metadata snapshot tree as suggested by Chakankar (Para. 33).
Combination of Huynh Huu and Chakankar do not explicitly disclose storing, in the system table, delta information related to modifications executed past the retention boundary; a virtual table with one or more pointers to the system table for delta information related to modifications past the retention boundary and one or more pointers to the primary table for data before the retention boundary.
However, in the same field of endeavor, Vig discloses storing, in the system table, delta information related to modifications executed past the retention boundary (Fig. 10, Col. 3 line 66-67; Col. 4 line 1-3, the trigger for materialization may come sooner or later, based on changes to a configurable data retention parameter that specified the length of the data retention window. Some systems may be configured to determine whether storing the snapshots and change logs, i.e. storing delta information related to modifications executed past the retention boundary, is more efficient than storing backups generated from the snapshots and change logs, instead. The system may be configured to make a recommendation to generate backups and make the memory storing the corresponding change logs (and snapshots) available, based on the determination. Col. 19. Line 11-28, “the system may determine if it is a more efficient use of space to retain the corresponding snapshots and change logs past the expiration of the retention window or instead to create corresponding backups and no longer retain the snapshots and change logs. For instance, the system may identify a first amount of storage space associated with storing the snapshots and corresponding change logs, and identify a second amount of storage space associated with storing backups instead of the snapshots and corresponding change logs. The system may compare the first amount of storage space and the second amount of storage space to determine which is a more efficient use of resources and transmit a recommendation to store either the backups, or the snapshots and corresponding change logs. The system may, responsive to acceptance of the recommendation, cause either the backups, or the snapshots and corresponding change logs to be archived for a period of time beyond the initial time window, for example”, where retention time window indicates the retention boundary. Therefore, the system stores the snapshots and change logs such as the delta information related to modifications executed past the retention boundary.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vig into the combined method of Huynh Huu and Chakankar such that the delta information of Huynh Huu can be stored in the system table for a period of time beyond the initial time window as disclosed by Vig (Col. 19. line 25-28). One of the ordinary skills in the art would have motivated to make this modification in order to restore the partition using the delta information of Huynh Huu such as the snapshots and the durably-stored change logs of Vig (Col. 5 line 40-48).
Combination of Huynh Huu, Chakankar, and Vig do not explicitly disclose a virtual table with one or more pointers to the system table for delta information related to modifications past the retention boundary and one or more pointers to the primary table for data before the retention boundary.
However, in the same field of endeavor, Vishlitzky discloses a virtual table with one or more pointers to the system table and one or more pointers to the primary table (Fig. 5, Para. 7, a virtual storage area having a table, i.e. virtual table, of pointers, i.e. one or more pointers, that point to sections of at least two other storage areas, where the virtual storage area contains no sections of data, in response to a request for accessing data of the virtual storage area, determining which particular one of the other storage areas contain the data, and accessing the data on the particular one of the other storage areas using the table of pointers. Para. 38, Each of the entries 106-108 of the table 102, i.e. virtual table, correspond to another table that contains information for each of the logical devices. Thus, the table 102 in Fig. 5, such as the virtual table includes plurality of entries such as the one or more pointers that point to the different tables based on the individual entry of the table 102. As such, the virtual table includes one or more pointers that points to the system table and one or more pointers that points to the primary table.).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vishlitzky into the combined method of Huynh Huu, Chakankar, and Vig such that the virtual table such as the view of Huynh Huu can be used in the environment of Vishlitzky such that plurality of pointers of Vishlitzly can be used to point to the different tables of Huynh Huu such as the primary table and the system table as disclosed by Vishlitzky (Para. 7). Thus, as combined, rendering obvious “a virtual table with one or more pointers to the system table for delta information related to modifications past the retention boundary and one or more pointers to the primary table for data before the retention boundary” as claimed. One of the ordinary skills in the art would have motivated to make this modification in order to point to track different tables such as the primary table and the system table of Huynh Huu that contains information for each of the logical devices by using each of the entries of the table such as the pointers of Vishlitzky (Para. 38).

 As to claims 5, 12, and 19, the claims are rejected for the same reasons as claims 1, 8, and 15 above. Huynh Huu discloses the primary table and the system table (Fig. 4, Para. 30, FIG. 4 illustrates a system 400 showing modifications made to a base table 402, i.e. primary table, for Update and Delete data operations. Para. 26, “For each partition (of multiple replicas that include a primary replica and multiple secondary replicas) in a table group 302 in the database, a change capture and tracking table 304 (e.g., the table 118 of FIG.1) is created, i.e. generating a system table storing delta information, where a change capture and tracking table represents the system table. This table 304 (also referred to as an incremental change table or "delta" table) stores row values from the original table group 302 when certain changes are made to the original table group 302, where table 304 in Fig. 4 shows the delta table such as the system table.). 
Combination of Huynh Huu, Chakankar, and Vishlitzky do not explicitly disclose further comprising: in response to a request, deleting identified information from the primary table and deleting identified information from the system table.
However, in the same field of endeavor, Vig discloses further comprising: in response to a request, deleting identified information from the table (Col. 10 line 56-60, “a given client 160 may send a DELETE (or REMOVE) command and identify data to request that the data existing in the database at the database service 110 be deleted or removed from the database and the database service 110.”. Col. 14 line 46-50, “the durable storage may be used at part of a transport mechanism to transport snapshots obtained in a native format to the continuous data protection manger 112 in a non-native format, with the native format snapshots being deleted from durable storage subsequent to conversion.”. Thus, the system deletes identified information from the table in response to a request.).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vig into the combined method of Huynh Huu, Chakankar, and Vishlitzky such that the change information can be deleted from the different tables of Huynh Huu as disclosed by Vig (Col. 10 line 56-60). Thus, as combined, rendering obvious “in response to a request, deleting identified information from the primary table and deleting identified information from the system table” as claimed. One of the ordinary skills in the art would have motivated to make this modification in order to save storage space using the table information of Huynh Huu as suggested by Vig (Col. 19 line 11-28).

As to claims 6, 13, and 20, the claims are rejected for the same reasons as claims 5, 12, and 19 above. Huynh Huu discloses the system table (Fig. 4, Para. 26, “For each partition (of multiple replicas that include a primary replica and multiple secondary replicas) in a table group 302 in the database, a change capture and tracking table 304 (e.g., the table 118 of FIG.1) is created, i.e. generating a system table storing delta information, where a change capture and tracking table represents the system table. This table 304 (also referred to as an incremental change table or "delta" table) stores row values from the original table group 302 when certain changes are made to the original table group 302, where table 304 in Fig. 4 shows the delta table such as the system table.). 
Combination of Huynh Huu, Chakankar, and Vishlitzky do not explicitly disclose wherein deleting identified information from the system table includes executing a delete command on the change data capture information.
However, in the same field of endeavor, Vig discloses wherein deleting identified information from the system table includes executing a delete command on the change data capture information (Col. 10 line 56-60, “a given client 160 may send a DELETE (or REMOVE) command and identify data to request that the data existing in the database at the database service 110 be deleted or removed from the database and the database service 110.”. Thus, the system deletes the identified information from the system table includes executing a delete command on the change data capture information.).  

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vig into the combined method of Huynh Huu, Chakankar, and Vishlitzky such that the change information can be deleted from the tables using delete command as disclosed by Vig (Col. 10 line 56-60). One of the ordinary skills in the art would have motivated to make this modification in order to save storage space using the table information of Huynh Huu as suggested by Vig (Col. 19 line 11-28).

As to claims 7, 14, and 21, the claims are rejected for the same reasons as claims 1, 8, and 15 above. Huynh Huu discloses the primary table and the system table (Fig. 4, Para. 30, FIG. 4 illustrates a system 400 showing modifications made to a base table 402, i.e. primary table, for Update and Delete data operations. Para. 26, “For each partition (of multiple replicas that include a primary replica and multiple secondary replicas) in a table group 302 in the database, a change capture and tracking table 304 (e.g., the table 118 of FIG.1) is created, i.e. generating a system table storing delta information, where a change capture and tracking table represents the system table. This table 304 (also referred to as an incremental change table or "delta" table) stores row values from the original table group 302 when certain changes are made to the original table group 302, where table 304 in Fig. 4 shows the delta table such as the system table.). 
Combination of Huynh Huu, Chakankar, and Vishlitzky do not explicitly disclose further comprising: replicating a portion of the primary table using the delta information stored in the system table.
However, in the same field of endeavor, Vig discloses further comprising: replicating a portion of the primary table using the delta information stored in the system table (Col. 16 line 7-18, “instead of using a previous snapshot of the database partition (e.g., from durable storage), the system may obtain a copy of the database partition (e.g., from a replica of the partition). Changes from the accumulated change log since the previous snapshot was created may be applied to the previous snapshot to generate a new snapshot of the database partition. For instance, the snapshot manager 212 may call the log apply service 213 to apply the accumulated change log.”, where a new snapshot such as the replicated portion, is created by applying the changes from the accumulated change log, i.e. delta information, to the previous snapshot. Thus, the system replicates a portion of the primary table using the delta information stored in the system table.).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vig into the combined method of Huynh Huu, Chakankar, and Vishlitzky such that the delta information of Huynh Huu can be used to replicate portion of the primary table using the accumulated change log of Vig such as the delta information as disclosed by Vig (Col. 16 line 7-18). One of the ordinary skills in the art would have motivated to make this modification in order to save storage space using the table information of Huynh Huu as suggested by Vig (Col. 19 line 11-28).


Response to Arguments
5.	Applicant’s arguments filed on December 07, 2022, with respect to claims 1, 5-8, 12-15, and 19-21 have been considered but are moot because of the new ground of rejection necessitated by the amendment to the claims. For Examiner's response, see discussion below:
Applicant's arguments, see pages 6-8, with respect to the rejections of claims 1, 3-8, 10-15, and 17-21 under 35 USC §103 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendments as set forth in the respective rejections of claims 1, 5-8, 12-15, and 19-21 under 35 USC §103 above in view of the newly found references.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnson et al. (US 2014/0164409 A1) teaches a delta that defines a difference or other change made to the base data partition, and a timestamp that indicates a time at which the revision was created or received.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on Monday - Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD S BHUYAN/Examiner, Art Unit 2167   

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167